Citation Nr: 1510387	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO. 13-12 699	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for syncope.

2. Entitlement to service connection for residuals of kidney cancer, to include right nephrectomy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1. The most probative and competent evidence does not reflect that the Veteran is diagnosed with a disability that would manifest with syncopal episodes.

2. The most probative and competent evidence does not reflect that the Veteran's residuals of kidney cancer are related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for syncope are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for residuals of kidney cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in June 2010, June 2011, and December 2011 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran.  

The Veteran was provided with VA examinations in June 2011, January 2012, and March 2013.  The Board finds that the examinations taken as a whole are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and reviewed the medical record.  All opinions provided are supported by adequate rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

The Veteran also testified at an April 2014 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's syncope and residuals of kidney cancer.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection - Syncope

The Veteran has asserted that he currently has syncope that is related to an episode in service. 

The Veteran's service treatment records do reflect an episode of syncope that occurred in April 1986 of probable vasovagal origin.  In connection with his claim the Veteran was provided a VA examination in March 2013.  The examiner noted the Veteran's isolated in-service incident.  The examination report reflects that the Veteran was diagnosed with isolated syncopal episodes that are a product of baroreceptor changes such as coughing, sneezing, or laughing.  The examiner also stated that these episodes are a normal physiological response to extreme straining, laughing, bending, or coughing.  Further, the Veteran reported that an outside physician had never found anything abnormal and he denied any episodes of syncope for the prior one to two years.

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Here, the Veteran has reported episodes of dizziness and lightheadedness since service, although the evidence is inconsistent regarding the persistence of those symptoms.  Indeed, he expressly denied experiencing those symptoms for the two years prior to the March 2013 examination.  In any event, VA needs to identify an actual disability if service connection for syncope is to be granted.  See, e.g., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

Review of VA and private treatment records do not reveal any current diagnosis establishing a basis for syncope.  It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has contended that he has syncope that is related to an episode in service.  However, as described, the medical evidence reflects that his syncope is a normal vasovagal response to baroreceptor changes.  No underlying disability has been diagnosed that would cause his syncope episodes.  Moreover, the Veteran has not shown himself to possess the medical expertise necessary to diagnose a disability that would manifest as syncope, and relate it to service.

In sum, there is no objective clinical evidence of a diagnosis establishing an underlying cause for the Veteran's reported syncope at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the record as a whole, the Board finds that service connection for COPD is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Service Connection - Residuals of kidney cancer

The Veteran has asserted that his kidney cancer and residual removal of his kidney is the result of drinking water while stationed at Diego Garcia.  Private treatment records from August 2011 reflect that the Veteran was diagnosed with kidney cancer and underwent a nephrectomy.  Additionally, the Veteran testified at the April 2014 hearing that he consumed the water at Diego Garcia while stationed there in 1996 to 1997 and 2000 to 2001.

In support of his position the Veteran submitted an article from "Stars and Stripes" which indicated that the water at Diego Garcia has had issues with trihalomethanes and needed to be micro-filtered to meet safe drinking standards.

In connection with his claim, the Veteran was afforded a VA medical examination in January 2012.  After a review of the record, including the "Stars and Stripes" article, the examiner concluded that it was less likely than not that the Veteran's kidney cancer and residuals were caused by service.  In support of his opinion, the examiner noted the article indicated the presence of trihalomethanes (THMs) in the water at Diego Garcia.  The examiner went on to state that THMs have been associated with some adverse health effects, however, there is inadequate evidence of carcinogenicity in humans.  He further noted that the article indicated that the drinking water was micro-filtered in order to render it safe for drinking purposes.  Additionally, there is no evidence in the claims file indicating an exposure to THMs or elevated THM levels at Diego Garcia while the Veteran was stationed there.

Based on the evidence, the Board does not find that service connection for residuals of kidney cancer is warranted.  While the medical record clearly indicates that the Veteran has been diagnosed with kidney cancer and underwent a nephrectomy, the evidence does not support a finding that his kidney cancer is related to service.  Specifically, the January 2012 VA medical opinion indicates that it is less likely than not that the Veteran's kidney cancer is related to service.  The Board finds this opinion to be highly probative.  The examiner supported his opinion with adequate rationale and considered all of the evidence of record.  Additionally, there are no contradictory medical opinions of record.

To the extent that the Veteran alleges he consumed THMs while in service, there is no documented evidence of exposure.  The "Stars and Stripes" article does indicate that Diego Garcia drinking water has had problems with THMs, however, it also indicates that the water is filtered to remove these impurities.  The article does not definitely state that the Veteran was exposed to THMs after drinking the water.  Further, the Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to THMs other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases were present in the water at the time he was stationed at Diego Garcia.  As such, the evidence does not support the contention that the Veteran's kidney cancer is related to his military service.

In sum, the evidence weighs against a finding that the Veteran's kidney cancer was caused by or otherwise related to service.  As such, the Veteran's claim for service connection for residuals of kidney cancer must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for syncope is denied.

Entitlement to service connection for residuals of kidney cancer is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


